                                         March 19, 2020

The Honorable William P. Barr
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

Dear Attorney General Barr:

        We are writing to follow up on Chairman Nadler’s letter of March 12, 2020 asking a
series of questions about any measures taken by the Bureau of Prisons (BOP) and the U.S.
Marshals Service (USMS) to respond to the COVID-19 pandemic. We write to reiterate the need
to receive answers to these questions, as it is critical that we learn how BOP and the USMS are
handling the COVID-19 crisis, both in protecting the employees of these agencies and the
individuals held in their custody. We expect to hear from you on these matters, in short order.
         We write now to underscore several points also made in that letter, as it has become even
more evident, given the President’s national emergency declaration, that these issues need to be
addressed immediately. The BOP currently imprisons 175,000 people in about 100 facilities
throughout the country. Data from 2019 indicates that the USMS is responsible for about an
additional 75,000 people who are incarcerated pretrial, many in local jail or private contract
facilities. Given these numbers, it is incontrovertible that, if the Department of Justice (DOJ)
does not act aggressively to address the COVID-19 threat, federal jails and prisons could quickly
become epicenters of the COVID-19 pandemic.
        With large numbers of people living in close proximity to one another, many of them
elderly or living with chronic diseases, DOJ must act now to save lives. Accordingly, we urge
you to put in place measures to ensure that both the flow of prisoners into federal facilities is
slowed significantly and that prisoners who can and should be released are released forthwith.
We cannot wait any longer to take action.
         We have learned that, in spite of the recent national emergency declaration and the fact
that state and local prosecutorial agencies and courts across the country have made adjustments
to their charging policies and are releasing prisoners who are at high risk of getting sick, it
appears that it is “business as usual” in many U.S. Attorney’s offices. If true, this is deeply
distressing. We welcome any information showing that the Department of Justice is issuing
guidance to U.S. Attorney’s offices and to the BOP and USMS indicating that the Department
takes seriously the threat posed by COVID-19 to the health and welfare of inmates in the U.S.
government’s care, as well as to the health and welfare of federal correctional employees.
         In this regard, we expect that BOP and the USMS are already implementing some
baseline public health measures, such as carrying out comprehensive sanitation and cleaning of
facilities (including visitation areas), and putting in place other safety measures, such as
designating separate bathrooms for individuals with symptoms of COVID-19. We also expect
that BOP and the USMS will enact comprehensive testing procedures as soon as tests are made
available. We trust that BOP and the USMS are already making available to inmates and
corrections officers Centers for Disease Control and Prevention (CDC)-recommended hand
sanitizer, adequate soap, and personal protective equipment. We expect that BOP and the USMS
are following CDC guidelines for workplaces, including that staff and visitors stay home if they
are sick, follow proper coughing, sneezing, and handwashing recommendations, and execute
routine environmental cleaning. We also expect that the BOP and facilities under contract with
the USMS will follow proper isolation policies and not use extended solitary confinement as a
substitute for providing proper medical care. Indeed, BOP and the USMS should work to release
all incarcerated people who test positive for COVID-19 to an external healthcare facility to
receive care.
        During this national emergency, DOJ should be doing all it can to increase social
distancing and decrease movement to prevent further proliferation of COVID-19. This means
that the Department must limit the number of inmates being brought into the system. Law
enforcement agents and line attorneys should be given guidance to desist from making arrests,
except where an arrest is the only way to stop a specific and substantial risk that the person will
cause bodily injury or use violent force against the person of another. The Department should
issue guidance to U.S. Attorney’s offices to refrain from pursuing probation, supervised release,
and pretrial release revocations as much as possible, and only focus on those which are
immediately essential to address. Pending warrants should be recalled, in all but exceptional
cases, in favor of summons; arrests on technical supervision violations should be barred. Line
lawyers should not be reflexively seeking detention in court, but should give serious
consideration to whether the person they seek to detain poses a risk of serious injury to a
reasonably identifiable person. They should also take into consideration whether the person is
pregnant, whether they are 50 years old or older, and whether they suffer from chronic illnesses
such as asthma, cancer, heart disease, lung disease, diabetes, HIV, or other diseases that make
them vulnerable to COVID-19 infection.
           DOJ and BOP must also do all they can to release as many people as possible who are
currently behind bars and at risk of getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A), the
Director of the Bureau of Prisons may move the court to reduce an inmate’s term of
imprisonment for “extraordinary and compelling reasons.” We urge you to use this existing
authority and consider moving courts to release federal inmates who are vulnerable to COVID-
19 (for instance, persons who are pregnant, who are 50 years old and older, and who suffer from
chronic illnesses like asthma, cancer, heart disease, lung disease, diabetes, HIV, or other diseases
that make them vulnerable to COVID-19 infection). In addition, the BOP should immediately


                                                 2
reassess, under 18 U.S.C. 3621(b), every person with 36 months or less remaining on their
sentence to determine if they can serve the last year of their sentence in community corrections
and home confinement, rather than in a correctional institution. DOJ should use all available
powers and authorities, including executive clemency, commutation, furlough, compassionate
release, and parole, to reduce the number of federal prisoners in jails, prisons, and other
community-release-based programs housing large numbers of people. Where possible, DOJ
should create new emergency mechanisms to reduce imprisoned and incarcerated populations.
         Finally, DOJ must make every effort to provide for transparency and communication.
We urge you to release information about the number of COVID-19 cases that exist in BOP and
USMS contract facilities, that you provide prompt and accurate information about any fatalities
from COVID-19, and that BOP and the USMS provide regular, timely, and up-to-date
information to attorneys and families of those in custody who are ill with COVID-19. Moreover,
DOJ must ensure that inmates are able to communicate with their loved ones and with their
attorneys during these difficult times. One way to ensure this, in addition to maintaining family
visitation wherever possible, would be to provide free telephone, video, and e-mail
communication, as well as full access to postal services, particularly in places where in-person
visits are curtailed or restricted because of COVID-19. At all times, DOJ must also guarantee
that the attorney-client privilege is preserved and respected and that attorneys are able to
maintain in-person visits with their clients wherever possible, as well as confidential telephone
calls and video teleconferencing where available.
        Please confirm that each of the measures discussed above is being implemented and, if
not, why not. In addition, if there are other measures to address COVID-19 that the Department
is considering and undertaking, besides those we have outlined here, please communicate them
to us. We look forward to working together to help alleviate this crisis.
                                             Sincerely,

               
                    Jerrold Nadler                               Karen Bass
                      Chairman                         Chair, Subcommittee on Crime,
                                                      Terrorism, and Homeland Security

cc:    Jim Jordan, Ranking Member
       John Ratcliffe, Ranking Member
       Subcommittee on Crime, Terrorism,
       and Homeland Security




                                                3
